Case 1:20-cv-20626-BB Document 21 Entered on FLSD Docket 07/30/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-cv-20626-BLOOM/Louis

 SANDRA L GROESCHEL

          Plaintiff,

 v.

 ENRIQUE GONZALEZ LECUONA,

        Defendant.
 _________________________/

                                             ORDER

         THIS CAUSE is before the Court upon Defendant’s Unopposed Motion for Plaintiff to

 Submit to Independent Physical Examination Pursuant to Fed. R. Civ. P. 35, ECF No. [19]

 (“Motion”). The Court has reviewed the Motion, the record in this case, the applicable law, and is

 otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [19], is

 GRANTED as follows:

      1. Plaintiff Sandra L. Groeschel shall appear for an Orthopedic Examination Pursuant to Fed.

         R. Civ. P. 35, with Dr. David Barry Keyes, M.D. on August 19, 2020, at 11:00 a.m., at the

         offices of Dr. Keyes’ located at: Sandrow and Keyes, M.D., P.A., 8940 SW 88 Street, Suite

         1003-E, Miami, FL 33176.

      2. The scope of the orthopedic examination shall be a complete physical examination by Dr.

         Keyes, of all areas that SANDRA GROESCHEL claims injury as a result of the incident.

         The examination will include and entail obtaining a full medical history of current

         complaints and limitations, past medical and surgical history, and the manner in which

         SANDRA GROESCHEL was injured during the subject accident.                   The physical
Case 1:20-cv-20626-BB Document 21 Entered on FLSD Docket 07/30/2020 Page 2 of 3
                                                          Case No. 1:20-cv-20626-BLOOM/Louis


       examination may include testing which may be necessary, including x-rays and/or putting

       SANDRA GROESCHEL through a range of motion testing and/or some other variation

       thereof. Tarte v. United States, 249 F.R.D. 856, 860 (S.D.F. Fla. 2008).

    3. Pursuant to Florida law, SANDRA GROESCHEL shall not be required to complete any

       lengthy information forms upon arrival at Dr. Keyes’ offices. SANDRA GROESCHL

       shall furnish the doctor with her name, address, and proof of identification. It is defense

       counsel’s obligation to provide Dr. Keyes with SANDRA GROESCHEL’s medical records

       and answers to interrogatories. SANDRA GROESCHEL shall not be required to bring any

       medical records, films, or other materials to the examination. It will not be necessary for

       Dr. Keyes to conduct extensive oral or written examinations. SANDRA GROESCHEL

       will respond to questioning by Dr. Keyes and/or his medical staff which is reasonably

       related to the examination, including inquiries regarding her medical history, description

       of the mechanism of her alleged injuries, and her current physical condition. SANDRA

       GROESCHEL will not respond to questioning pertaining to liability.

    4. SANDRA GROESCHEL is permitted to have a court reporter and/or videographer and/or

       Plaintiff’s counsel present at the medical examination. The defense or any of their

       representatives shall not attend the examination. Should the examination be videotaped,

       the recording shall remain the work product of Plaintiff’s counsel, unless and until Plaintiff

       waives the privilege by listing same on her exhibit list and upon written request. If a court

       reporter is present during the medical examination, it shall remain work product of

       Plaintiff’s counsel unless and until Plaintiff waives the privilege by listing same on their

       exhibit list; and upon written request, it shall be provided to defense counsel.




                                                 2
Case 1:20-cv-20626-BB Document 21 Entered on FLSD Docket 07/30/2020 Page 3 of 3
                                                          Case No. 1:20-cv-20626-BLOOM/Louis


    5. The defense agrees to provide Plaintiff’s counsel with a copy of a detailed written report

        setting out all significant opinions, including results of all tests taken, diagnoses and

        conclusions of Dr. Keyes within thirty (30) days of the receipt of the report.

    6. Dr. Keyes shall be identified as the defense examining physician and/or compulsory

        medical examiner.

    7. The defense is responsible for notifying Dr. Keyes of the terms of the order resulting from

        this agreed motion.

    8. Should Plaintiff, SANDRA GROESCHEL, fail to appear for the scheduled examination,

        or cancel the scheduled examination within the time periods specified by Dr. Keyes’

        disruption fee policy, the incurred disruption fee charged by Dr. Keyes will be paid by the

        Plaintiff, SANDRA GROESCHEL, and the Court will reserve ruling on any additional

        sanctions including attorneys’ fees expended to collect any disruption fee.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 3
